DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, the species of nucleic acid (claims 4-7 and 16) in the reply filed on May 3, 2021 is acknowledged.
Claims 12, 13, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on May 3, 2021.

Drawings
The replacement drawing sheets filed February 27, 2019 are objected to because each sheet has not been identified as “Replacement Sheet”.
37 CFR 1.84(c) states “Identification of drawings. Identifying indicia should be provided, and if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet within the top margin. Each drawing sheet submitted after the filing date of an application must be identified as either "Replacement Sheet" or "New Sheet" pursuant to §  1.121(d). If a marked-up copy of any amended drawing figure including annotations indicating the changes made is 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the reagents are lyophilized in a sugar having high Tg and mixed with spray-dried mannitol and at least one acceptable carrier or excipient”. The specification states “Excipients that can be used for mixing with the lyophilized reagents include spray-dried mannitol” (page 17, paragraph 1). Accordingly, it is not clear how the recitation of “at least one…excipient” relates to the previous recitation of “spray-dried mannitol”, which the specification teaches is an “excipient”. It is not clear whether they are referring to the same thing or different things. Accordingly, it is not clear whether it is sufficient that the reagents are lyophilized in a sugar having high Tg and mixed with spray-dried mannitol or whether the reagents are additionally required to be lyophilized with another “excipient”.
Claim 13 contains the trademark/trade name “AlexaFluor”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a dye, which is a product, and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenz (Lorenz, T. (2012) Journal of Visualized Experiments, 63:e3998, 15 pages).
Lorenz teaches a thin walled PCR tube (i.e. a solid product) (see “4. Basic PCR Protocol” on page 2). Lorenz teaches that this tube comprises the PCR reagents including buffer, dNTPs, Mg2+, primers, DNA template, DNA polymerase, and distilled water (i.e. reagents necessary for the detection of a target of interest) (see page 2). Because the PCR tube comprises such reagents for the detection of the target of interest, the PCR tube is considered a solid “diagnostic” product.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jahanshahi-Anbuhi (Jahanshahi-Anbuhi et al. (2016) Chemical Science, 7:2342-2346, published January 4, 2016).
Jahanshahi-Anbuhi teaches a tablet (i.e. a solid product) comprising luciferase, luciferin, and salts/buffer for the detection (i.e. diagnosis) of ATP (i.e. a target of interest) (see Fig. 1).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pardee (Pardee et al. (2016) Cell, 167:248-259, published September 22, 2016).
Pardee teaches a lyophilized (i.e. solid product) reaction mixture comprising a freeze dried cell-free system (see page 249, column 2, paragraph 1 and Figure 1). Pardee teaches .

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu (US 2014/0302516).
Chiu teaches a lyophilized (i.e. solid) semiconducting polymer dot (Pdot) conjugated to streptavidin (i.e. reagents) for the detection (i.e. diagnosis) of a circulating tumor cell expressing the cell surface receptor EpCAM (i.e. a target of interest) (see Strep-PFBT-COOH in Table 2 and [0064]).

Regarding claim 2, the specification teaches that “quantum dot” is “a semiconducting photoluminescent material” (page 13, paragraph 1). Chiu teaches that the polymer dot is a seminconducting polymer and fluorescent (i.e. photoluminescent) ([0025]). Chiu teaches that the Pdot comprised streptavidin (i.e. capture probe) having affinity for EpCAM (i.e. the target of interest) ([0064]).

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ming (Ming et al. (2015) ACS Nano, 9(3):3060-3074).
Ming teaches a chip (i.e. a solid product) comprising microbeads (i.e. another solid product) that are optically barcoded by quantum dots (i.e. reagents) for the detecting (i.e. diagnosis) of a target analyte (i.e. a target of interest) (see Figure 1).



Regarding claim 4, Ming teaches that the chip and microbeads are color-coded by the quantum dots conjugated to a capture DNA molecule for a specific pathogen target DNA (i.e. a diagnostic sequence).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jahanshahi-Anbuhi (Jahanshahi-Anbuhi et al. (2014) Angew. Chem. Int. Ed., 53:6155-6158).
Jahanshahi-Anbuhi teaches a tablet (i.e. a solid product) that dissolves in aqueous solutions in seconds, thereby facilitating the easy execution of bioassays at remote sites (abstract). Jahanshahi-Anbuhi teaches (a) a single tablet system for DNA amplification through PCR with Taq DNA polymerase (i.e. reagents for amplifying a nucleic acid sequence of interest). 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 2014/114956, herein referred to as Lee ‘956).
Lee ‘956 teaches a freeze-dried composition (i.e. a solid product) comprising a reagents such as a polymerase for a biochemical reaction (page 1, lines 2-4). Lee ‘956 teaches wherein the reagents comprise primer sequences that are designed to hybridize to a target nucleic acid sequence and are extended by a polymerase (i.e. reagent necessary for detection of a target of interest).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jahanshahi-Anbuhi (Jahanshahi-Anbuhi et al. (2016) Chemical Science, 7:2342-2346, published January 4, 2016) as applied to claim 1 above and further in view of Chiu (US 2014/0302516) and Sonner (Sonner et al. (2002) Journal of Pharmaceutical Science, 91(10):2122-2139).
The teachings of Jahanshahi-Anbuhi are discussed above.
Regarding claim 3, Jahanshahi-Anbuhi teaches wherein the tablet is “all-inclusive” and contains all required reagents and co-factors for facile detection of ATP using a mix-and-read assay (page 2342, column 2, paragraph 2). Jahanshahi-Anbuhi further teaches that the 
However, Jahanshahi-Anbuhi does not teach wherein the reagents are lyophilized in a sugar having a high Tg and mixed with spray-dried mannitol and at least one acceptable carrier or excipient.
However, the teachings of Chiu are discussed above. Chiu similarly teaches the lyophilization of biological reagents for the subsequent reconstitution in a solution after storage ([0019]). Chiu teaches wherein the reagents are lyophilized in lyophilization agents such as trehalose (i.e. a sugar having high Tg) or mannitol (page [0075]).
However, Chiu does not teach wherein the mannitol is spray-dried mannitol or the combination of trehalose and spray-dried mannitol.
However, Sonner similarly teaches methods for spray freeze-drying to produce protein loaded particles (see abstract). Sonner teaches using spray-freeze dried mannitol and trehalose to produce the spray freeze-dried particles and further that incorporation of trehalose advantageously stabilized trypsinogen (i.e. a protein of interest) (abstract). The instant specification states that trehalose has a high glass transition temperature (Tg) (page 16, lines 29-30). The specification further teaches that mannitol is an excipient (page 17, lines 2-3).

It would have been obvious to one of ordinary skill in the art to have modified the tablet of Jahanshahi-Anbuhi comprising all of the reaction components for the detection of ATP to comprise spray-freeze dried mannitol and trehalose because this was a known combination of agents known to be useful for lyophilization of biological agents as shown by Sonner. Chiu already teaches that mannitol and trehalose are acceptable lyophilization agents, as discussed above. Accordingly, one of ordinary skill in the art could have used the combination of these .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jahanshahi-Anbuhi (Jahanshahi-Anbuhi et al. (2016) Chemical Science, 7:2342-2346, published January 4, 2016) in view of Chiu (US 2014/0302516) and Sonner (Sonner et al. (2002) Journal of Pharmaceutical Science, 91(10):2122-2139), as applied to claim 3 above, and further in view of Ward (WO 2006/034009), Makarov (US 7,270,958), and Liu (US 2009/0186093).
The teachings of Jahanshahi-Anbuhi, Chiu, and Sonner are discussed above.
Regarding claim 10, Jahanshahi-Anbuhi teaches wherein the tablet comprises EDTA (page 2342, column 2, paragraph 2), but does not teach wherein the EDTA is iron-EDTA or wherein the tablet comprises sodium stearyl fumarate.
However, Ward teaches using iron EDTA to remove or inactivate contaminating DNA from Taq DNA polymerase ([0100]), which Makarov explains causes DNA degradation (column 34, lines 16-20) through single-strand breaks (column 59, lines 42-50).
Furthermore, Liu similarly teaches tablet compositions and teaches that pharmaceutical excipients for such tablets include sodium stearyl fumarate ([0258]).
It would have been obvious to one of ordinary skill in the art to have included iron-EDTA and sodium stearyl fumarate in the tablet composition of Jahanshahi-Anbuhi because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. One would have been motivated to have included iron-EDTA in the tablet of Jahanshahi-Anbuhi for the advantage of removing contaminating DNA in the tablet which is intended to detect ATP. One would have been motivated to have further . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2014/0302516) as applied to claim 1 above, and further in view of Sonner (Sonner et al. (2002) Journal of Pharmaceutical Science, 91(10):2122-2139).
The teachings of Chiu are discussed above.
Regarding claim 3, Chiu teaches wherein the reagents are lyophilized in lyophilization agents such as trehalose (i.e. a sugar having high Tg) or mannitol (page [0075]).
However, Chiu does not teach wherein the mannitol is spray-dried mannitol or the combination of trehalose and spray-dried mannitol.
However, Sonner similarly teaches methods for spray freeze-drying to produce protein loaded particles (see abstract). Sonner teaches using spray-freeze dried mannitol and trehalose to produce the spray freeze-dried particles and further that incorporation of trehalose advantageously stabilized trypsinogen (i.e. a protein of interest) (abstract). The instant specification states that trehalose has a high glass transition temperature (Tg) (page 16, lines 29-30). The specification further teaches that mannitol is an excipient (page 17, lines 2-3).
It would have been obvious to one of ordinary skill in the art to have lyophilized the polymer dots of Chiu with spray-dried mannitol and trehalose because this was a known combination of agents known to be useful for lyophilization of biological agents as shown by Sonner. Chiu already teaches that mannitol and trehalose are acceptable lyophilization agents, as discussed above. Accordingly, one of ordinary skill in the art could have used the combination of these agents to lyophilize the polymer dots of Chiu and it would have been entirely predictable that it would have been useful for the stabilization of the polymer dots.

Furthermore regarding claim 3, to the extent that the recitation “and at least one acceptable carrier or excipient” requires an agent in addition to the spray-dried mannitol, Chiu teaches wherein the lyophilized polymer dot composition includes sucrose, trehalose, maltose, lactose or at least two types of disaccharides can be added to a solution of polymer dots prior to lyophilization ([0037]). The instant specification states that mannitol and lactose are each excipients (see page 18, lines 18-20). 
It would have been obvious to one of ordinary skill in the art to have included lactose or sucrose (i.e. another excipient) in the combination of trehalose and mannitol because Chiu teaches to use two disaccharides with the polymer dot composition prior to lyophilization.

Claims 5-7, 9, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2014/0302516), as applied to claim 1 above, and further in view of Lee (WO 2014/114956, herein referred to as Lee ‘956) and Ming (Ming et al. (2015) ACS Nano, 9(3):3060-3074).
The teachings of Chiu are discussed above.
Regarding claim 5, Chiu further teaches how after lyophilization, the polymer dot molecules can be reconstituted into a solution after storage ([0019]). Chiu teaches wherein the lyophilized polymer dot composition includes a polymer dot/biomolecule composition wherein the biomolecule comprises a nucleic acid molecule ([0036]).

However, Chiu does not teach wherein the solid product comprises reagents for the detection of a target nucleic acid of interest.


However, Chiu and Lee ‘956 do not teach wherein the reagents comprise (b) a tablet having QD barcodes conjugated to a capture probe having affinity for the nucleic acid sequence of interest or (c) a tablet having a reporter probe for the nucleic acid sequence of interest.
However, Ming teaches optically barcoded quantum dots (i.e. reagents) for the detecting (i.e. diagnosis) of a target analyte (i.e. a target of interest) (see Figure 1). Ming teaches wherein the reagents are (b) quantum dot barcodes conjugated to capture probes having 

It would have been obvious to one of ordinary skill in the art to have made tablets comprising reagents for amplifying a nucleic acid sequence of interest, QD barcodes conjugated to capture probes, and reporter probe because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. One would have been motivated to have made a tablet comprising such bioassay reagents in layers because it would have provided a convenient means of providing all of the necessary reaction components in a single solid product as discussed by Lee ‘956. One would have been motivated to have included the reaction components as described by Ming including quantum dots and capture and reporter probes for the advantage of detecting a target nucleic acid of interest as described by Ming. One would have had a reasonable expectation of success in doing so because Chiu teaches producing lyophilized compositions comprising the similar polymer dots functionalized with nucleic acid molecules, as discussed above.

Regarding claims 6 and 7, Ming teaches that recombination polymerase amplification is an isothermal amplification step that is simple and does not require precise temperature control (see page 3066, column 1). Ming describes the amplification of patient samples using recombinase polymerase amplification comprising reagents including recombinase proteins, single-stranded binding proteins, DNA polymerase, magnesium (i.e. cofactors), and primers for the nucleic acid sequence of interest (page 3066 and page 3071, column 1). The obviousness of including such reagents in a tablet is discussed above as applied to claim 5.

Regarding claim 9, Ming teaches wherein the reagents are quantum dot barcodes conjugated to capture DNA (i.e. probes) having affinity for target DNA (i.e. target of interest) (see Figure 1).

Regarding claim 11, Ming teaches (a) a capture DNA (i.e. detectable primary ligand) that hybridizes to the target DNA of interest and (b) a detection DNA (i.e. secondary ligand) that hybridizes to a complex formed by the hybridization between the primary ligand and the target DNA of interest (see Figure 1a). The obviousness of including such reagents in a tablet is discussed above as applied to claim 5.

Regarding claim 16, the teachings of Chiu, Lee ‘956, and Ming are discussed above. In addition, Ming teaches wherein the reagents are for the detection of a pathogen in which (a) reagents amplify a DNA sequence of a pathogen, (b) capture DNA hybridizes to the DNA sequence of a pathogen, and (c) a detection DNA (i.e. a labeled reporter probe) has affinity for the DNA sequence of the pathogen (see Figure 1). The obviousness of including such reagents in a solid product such as a tablet is discussed above as applied to claim 5.

Regarding claim 17, Ming further teaches the use of reporter probes for controls (see Figure 4F). It further would have been obvious to have included such reporter probes for controls in a solid product such as a tablet for the same reasons as it would have been obvious to have included the additional reagents in a solid product such as a tablet as discussed above as applied to claim 5.



Regarding claim 19, the teachings of Lee ‘956 regarding the multi-layered cake wherein the different layers contain different reagents for the biochemical reaction are discussed above. Lee ‘956 further teaches wherein the freeze-dried composition is distributed in the form of a pellet or bead (page 12, lines 5-6), and therefore sufficiently teaches a “tablet” comprising the multiple layers. The obviousness of making such a product comprising the multiple layers is discussed above as applied to claim 5.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2014/0302516) in view of Lee (WO 2014/114956, herein referred to as Lee ‘956) and Ming (Ming et al. (2015) ACS Nano, 9(3):3060-3074), as applied to claim 5 above, and further in view of Lee (WO 2011/141741, herein referred to as Lee ‘741).
The teachings of Chiu, , and Ming are discussed above.
Regarding claim 8, Chiu, Lee ‘956, and Ming do not teach wherein the primers include a 3’ C3 spacer between a hybridization and a primer sequence.
However, Lee ‘741 teaches the incorporation of C3 spacers into oligonucleotides for the purposes of PCR amplification of target nucleic acid sequences (page 20, paragraph 1). Lee ‘741 teaches that the presence of an internal C3 spacer was best at neutralizing the presence of a polymorphism in the target nucleic acid sequence (see page 20, paragraph 1). Lee ‘741 illustrates that the C3 spacer is located in between a 5’ hybridization region and a 3’ primer region (see page 20).
It would have been obvious to one of ordinary skill in the art to have modified the primer in the RPA reaction components to comprise an internal C3 spacer as described by Lee .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2014/0302516), as applied to claim 1 above, and further in view of Lee (WO 2014/114956, herein referred to as Lee ‘956) and Ming (Ming et al. (2015) ACS Nano, 9(3):3060-3074), as applied to claim 5 above, and further in view of Conte (US 6,294,200).
The teachings of Chiu, Lee ‘956, and Ming are discussed above.
In addition, the teachings of Ming are discussed above as applied to claims 5 and 11. In addition, Ming teaches the sequence of events in which (a) a capture DNA (i.e. detectable primary ligand) first hybridizes to the target DNA of interest and then (c) a detection DNA (i.e. secondary ligand) hybridizes to a complex formed by the hybridization between the primary ligand and the target DNA of interest (see Figure 1a).
Regarding claim 14, Chiu, Lee ‘956, and Ming do not teach wherein the capture DNA is in a top, fast-release layer, the detection DNA is in a core layer, and barrier layer separates the top and core layers to delay the core layer from releasing the secondary detection ligands.
However, Conte teaches a tablet comprising a three-layered core covered by a partial coating layer, the core having an upper layer consisting of active substance and suitable excipients to allow a fast release of the active substance when the tablet comes into contact with an aqueous medium; an intermediate layer comprising polymeric material suitable to form a barrier able to determine a time interval between the release of the active substance contained in the upper layer and the active substance contained in the lower layer, a lower layer comprising one or more active substances and having the same or a different composition 
It would have been obvious to one of ordinary skill in the art to have formulated the multi-layer tablet or cake as described by Lee ‘956 such that the different layers resulted in the controlled release of the reaction components because it would have merely amounted to a simple combination of a known strategy for the controlled release of a multi-layer tablet formulation with a known multi-layer tablet formulation to yield predictable results. Specifically, since the prior art had already described tablets for the controlled release of chemical compounds in view of Conte, and Lee ‘956 describes the inclusion of different reaction components in different layers of a tablet, one of ordinary skill in the art would have been motivated to have combined the known controlled release multi-layer tablet formulations as described by Conte to deliver the reaction components in a controlled manner. Based on the disclosure from Ming regarding the sequence of events in which a capture DNA first hybridizes to a target nucleic acid and then a detection DNA hybridizes to the target nucleic acid, this sequence of events would have suggested to one of ordinary skill in the art to include the capture DNA in a top-fast release layer and the detection DNA in a core layer, which is advantageously separated by a barrier layer as described by Conte. As suggested by Lee ‘956, this combination would have advantageously included many of the reaction components necessary for the detection of the target nucleic acid in a single tablet formulation.

	Regarding claim 15, the teachings of Conte and Ming are discussed above as applied to claim 14. In addition, Ming further teaches wherein a sample comprising a target nucleic acid first undergoes recombinase polymerase amplification (RPA) and then it is exposed to quantum dot barcodes and reporter probes (see Figure 1A).


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
June 15, 2021